12 A.3d 570 (2011)
299 Conn. 927
Thomas HEALEY
v.
HAWKEYE CONSTRUCTION, LLC, et al.
SC 18730
Supreme Court of Connecticut.
Decided January 13, 2011.
Robert K. Jahn, Hartford, in support of the petition.
*571 The named defendant's petition for certification for appeal from the Appellate Court, 124 Conm.App. 215, 4 A.3d 858 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the formation of the employment contract in Connecticut provided sufficient basis for application of this state's workers' compensation laws?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.